                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  MICHAEL HENRY ROBERTS,
                                                                    Civil Action
                  Petitioner,                                   No. 19-16908 (RBK)

          v.
                                                                MEMORANDUM
  WARDEN KAREN TAYLOR, et al.,                                 OPINION & ORDER

                  Respondents.

ROBERT B. KUGLER, U.S.D.J.

       This matter comes before the Court by way of Petitioner’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 and motion for judgment as a matter of law. On January 15,

2020, the post office returned mail sent to Petitioner on December 30, 2019, as undeliverable, in

one of Petitioner’s other cases, as Petitioner was released from the custody of the Camden County

Department of Corrections. (Civ. No. 19-19108, ECF No. 5). Additionally, Respondent has filed

a motion to dismiss this matter as moot, for lack of custody. (ECF No. 10). Petitioner has not

contacted the Court in the intervening time to provide an updated address.

       Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any change

in address within 7 days. The Rule further provides that failure to file such notice “may result in

the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an address

change may result in the outright dismissal of the case for failure to proceed, or an administrative

termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-5005, 2009 WL

2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL 2512916 (D.N.J.

June 23, 2008).

       As the Court does not have a current address for Petitioner, the matter cannot proceed at

this time. The Court will therefore administratively terminate the proceedings and outstanding
motions, without prejudice to Petitioner’s right to reinstate this action by notifying the Court and

Respondent(s) of his new address within 30 days. Additionally, if Petitioner wishes to reinstate

this matter, he must show cause as to why this case should proceed despite his release from

custody. Failure to provide an updated address and comply with those instructions within 30 days

of the date of this Order may result in dismissal of this matter for lack of prosecution.

          THEREFORE, it is on this 22nd day of January 2020,

          ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

matter for failure to comply with Local Civil Rule 10.1(a), without prejudice to reinstatement

should Petitioner notify the Court of his changed address within thirty (30) days from entry of this

Order and show cause as to why this case should proceed despite his release from custody; and it

is further

          ORDERED that Petitioner’s motion for judgment (ECF No. 4), Respondent’s motion for

an extension (ECF No. 9) and motion to dismiss (ECF No. 10), are TERMINATED; and it is

further

          ORDERED that failure to comply with this Order may result in the matter being dismissed

for lack of prosecution; and it is further

          ORDERED that the Clerk of the Court shall serve a copy of this Memorandum Opinion

and Order on Petitioner at his last known address by regular mail.



                                                      s/Robert B. Kugler
                                                      ROBERT B. KUGLER
                                                      United States District Judge




                                                  2
